Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to App. 16460860, filed on 07/02/19.  Claims 1-30 are now pending and ready for examination.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/02/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1, 2, 9-11, 15, 16, 19, 23, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (“Saliency Detection via Graph-Based Manifold Ranking”) as cited in the IDS filed on 07/02/19.
With regards to claim 1, Yang discloses a method comprising: identifying at least one superpixel in a foreground region of an image, each superpixel 5comprising two or more pixels, and the at least one superpixel having a higher saliency value than one or more other superpixels in the image (Yang, Page 3167 Col. 1 ¶ 2 and Fig 1;  Nodes are interpreted as superpixels (nodes have more than one pixel) and the superpixels are ranked so inherently a selected superpixel will have a higher saliency value than another and nodes from the foreground are captured and referred to as salient queries); ranking a (Yang, Pg 3167 Section 2.1;  Rankings are calculated using functions 2 and 3 in the cited section using the acquired nodes); and generating a saliency map for the image based on the ranking of the relevance 10between the at least one superpixel and each superpixel from the one or more other superpixels in the image (Yang, Fig 5 and Section 4;  Saliency maps are created based on the ranking functions as seen in Fig 5).

With regards to claim 2, Yang discloses the method of claim 1.  Yang further discloses further comprising detecting a set of features in the image, wherein the ranking of the relevance between the at least one superpixel and each superpixel 15from the one or more other superpixels in the image is at least partly based on the set of features in the image (Yang, Pg 3671 Col 1;  local group cues (set of features in the image) are used to obtain nodes which are the superpixels.  The superpixels are then ranked as described in Section 2.1 and 2.2.  Therefore, the local group cues (features) are used to determine the ranking as the nodes are determined from the cues).

With regards to claim 9, Yang discloses the method of claim 1.  Yang further discloses wherein identifying the at least one superpixel in the foreground region of the image comprises: calculating mean saliency values for superpixels in the image (Yang, Pg 3167 Section 2.1;  Rankings are calculated using functions 2 and 3 in the cited section using the acquired nodes); each of the superpixels 25comprising two or more pixels (Yang, Page 3167 Col. 1 ¶ 2 and Fig 1;  Nodes are interpreted as superpixels (nodes have more than one pixel); identifying the at least one superpixel having the higher mean saliency value than the one or more other superpixels in the image; and selecting the at least one superpixel as a foreground query, wherein the ranking of the relevance between the at least one superpixel and each superpixel from the one or more other 30superpixels in the image comprises ranking the relevance (Yang, Page 3167 Col. 1 ¶ 2 and Fig 1;  Nodes are interpreted as superpixels (nodes have more than one pixel) and the superpixels are ranked so inherently a selected superpixel will have a higher saliency value than another and nodes from the foreground are captured and referred to as salient queries);.

With regards to claim 10, Yang discloses the method of claim 1.  Yang further discloses wherein the ranking of the relevance between the at least one superpixel and each superpixel from the one or more other superpixels in the image is based on one or more manifold ranking functions, wherein an input of the one or more manifold ranking functions comprises at least one of a set of superpixels in the image, the at least one 5superpixel in the foreground region of the image, and a set of features extracted from the image (Yang, Page 3167, Section 2.1;  Manifold ranking is derived using the nodes (superpixels) and image features).

With regards to claim 11, Yang discloses the method of claim 1.  Yang further discloses wherein ranking of the relevance between the at least one superpixel and each superpixel from the one or more other superpixels in the image 10comprises generating a ranking map based on a set of superpixels in the image, the at least one superpixel in the foreground region of the image, and a set of features extracted from the image, and wherein the saliency map is generated based on the ranking map (Yang, Page 3167, Section 2, Section 3 and Fig 2;  manifold ranking is derived to determine rankings and graph model is constructed and saliency measures are determined from the graph model).

With regards to claim 15, the claim limitations are essentially similar to those of claim 1.  Therefore, the rationale used to reject claim 1 is applied to claim 15.

With regards to claim 16, the claim limitations are essentially similar to those of claim 2.  Therefore, the rationale used to reject claim 2 is applied to claim 16.

With regards to claim 19, Yang discloses the method of claim 15.  Yang further discloses detect a set of superpixels in the image, wherein the set of superpixels comprises the at least one superpixel and the one or more other superpixels, and wherein each superpixel in the set of superpixels comprises at least two pixels.  (Yang, Page 3167 Col. 1 ¶ 2 and Fig 1;  Nodes are interpreted as superpixels (nodes have more than one pixel) and the superpixels are ranked so inherently a selected superpixel will have a higher saliency value than another and nodes from the foreground are captured and referred to as salient queries).

With regards to claim 23, the claim limitations are essentially similar to those of claim 9.  Therefore, the rationale used to reject claim 9 is applied to claim 23.

With regards to claim 29, Yang discloses the apparatus of claim 15.  Yang further discloses comprising at least one of a mobile phone, an image sensor, and a smart wearable device.  (Yang,  Abstract;  An image is used for saliency detection and it would be inherent that an image sensor is used to capture the image).

With regards to claim 30, the claim limitations are essentially similar to those of claim 1.  Therefore, the rationale used to reject claim 1 is applied to claim 30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“Saliency Detection via Graph-Based Manifold Ranking”) as cited in the IDS filed on 07/02/19 in view of Li et al. (“Deep Contrast Learning for Salient Object Detection”).
With regards to claim 3, Yang discloses the method of claim 2.  
Yang does not appear to explicitly disclose wherein the set of features is detected using a trained network, and wherein the set of features comprises at least one of semantic features, texture 20information, and color components.
Li discloses wherein the set of features is detected using a trained network (Li, Page 3 Section 3.1;  Pre trained network VGG16), and wherein the set of features comprises at least one of semantic features (Li, Pg 2 Col 1;  proposing a multi-scale fully convolutional network that can infer semantic properties and MSFCN can capture more robust features as explain on page 1 column 2), texture 20information, and color components.
Yang and Li are analogous art as they are in the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the detected image features of Yang by utilizing a fully trained network to detect the features.
The motivation for doing so would have been because using a fully trained network to detect features allow for more subtle features to be detected as disclosed by Li on page 1 Col 2.

With regards to claim 17, the claim limitations are essentially similar to those of claim 3.  Therefore, the rationale used to reject claim 3 is applied to claim 17.

Claim 4, 5, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“Saliency Detection via Graph-Based Manifold Ranking”) as cited in the IDS filed on 07/02/19 in view of Li et al. (“Deep Contrast Learning for Salient Object Detection”) in further view of Zhang et al. (US PG PUB 20070286520 A1)
With regards to claim 4, Yang discloses the method of claim 1.
Yang does not appear to explicitly disclose based on the saliency map, generating an edited output image having a blurring effect applied to a portion of the image, wherein the portion of the image comprises a background 25image region, and wherein the blurring effect comprises a depth-of-field effect where the background image region is at least partly blurred and the foreground region of the image is at least partly in focus.
Zhang discloses generating an edited output image having a blurring effect applied to a portion of the image, wherein the portion of the image comprises a background 25image region, and wherein the blurring effect comprises a depth-of-field effect where the background image region is at least partly blurred and the foreground region of the image is at least partly in focus (Zhang, ¶ [0027];  background pixels are blurred creating blurring effect and leaves the subject in focus).
Yang and Zhang are analogous art as they are in the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the saliency map of Yang by utilizing blurring the background and therefore leaving the foreground in focus as taught by Zhang.
The motivation for doing so would have been because blurring background leaves the foreground and the subject of interest in greater focus for a viewer.

With regards to claim 5, Yang discloses the method of claim 1.  
Yang does not appear to explicitly disclose identifying a region of interest in the image, the region of interest comprising at least a portion of the foreground region of the image.
Zhang discloses identifying a region of interest in the image, the region of interest comprising at least a portion of the foreground region of the image (Zhang, ¶ [0027];  object face detection is used (Regions of interest) and used to determine if a pixel is the foreground or background.  The face is interpreted as the region of interest and would be the foreground as background pixels are blurred).
Yang and Zhang are analogous art as they are in the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the input image of Yang by utilizing detecting a region of interest in the foreground as taught by Zhang.
The motivation for doing so would be because detecting the region of interest allows the method to focus on certain areas of the image rather than analyzing all parts of the image equally.

With regards to claim 18, the claim limitations are essentially similar to those of claim 4.  Therefore, the rationale used to reject claim 4 is applied to claim 18.
With regards to claim 20, the claim limitations are essentially similar to those of claim 5.  Therefore, the rationale used to reject claim 5 is applied to claim 20.


Claim 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“Saliency Detection via Graph-Based Manifold Ranking”) as cited in the IDS filed on 07/02/19 in view of Li et al. (“Deep Contrast Learning for Salient Object Detection”) in further view of Allezard et al. (US PG PUB 20130057658 A1)
With regards to claim 6, Yang in view of Zhang discloses the method of claim 1.  
Yang in view of Zhang do not appear to disclose wherein identifying the region of interest in the image is based on at least one of a spatial prior map of the image and a disparity map generated for the image.
Allezard discloses wherein identifying the region of interest in the image is based on at least one of a spatial prior map of the image and a disparity map generated for the image (Allezard, ¶ 0036]; Module 7 creates disparity map and detection of region of interest is performed afterwards as seen in Fig 2a).
Yang in view of Zhang and Allezard are analogous art as they are in the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify detecting a region of interest of Yang in view of Zhang by utilizing a disparity map to detect a region of interest as taught by Allezard.
The motivation for doing so would have been because utilizing a disparity map to detect a region of interest is a common technique in the art of image processing and could easily be implemented to help verify what area should be a region of interest without looking at all regions of the image.

With regards to claim 21, the claim limitations are essentially similar to those of claim 6.  Therefore, the rationale used to reject claim 6 is applied to claim 21.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, the prior art on record and further searched prior art did not disclose nor make obvious the limitations of generating a spatial prior map of the image based on the set of superpixels, generating a binarized disparity map generated based on the same image, and then multiplying the spatial prior map and the disparity map to determine a region of interest for the image with the limitations from claims 5 and claim 1.  

Claim 8 is objected to as it depends off of claim 7.

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, the prior art on record and further searched prior art did not disclose nor make obvious the limitations wherein generating the saliency map comprises:  15applying a pixel-wise saliency refinement model to the ranking map, the pixel-wise saliency refinement model comprising one of a fully-connected conditional random field or an image matting model; and generating the saliency map based on a result of applying the pixel-wise saliency refinement model to the ranking map.
Claims 13 and 14 are objected to as they depend off of claim 12.

Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, the prior art on record and further searched prior art did not disclose nor make obvious the limitations of generating a spatial prior map of the image based on the set of superpixels, generating a binarized disparity map generated based on the same image, and then multiplying the spatial prior map and the disparity map to determine a region of interest for the image with the limitations from claims 20 and claim 15.  
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, the prior art on record and further searched prior art did not disclose nor make obvious the limitations wherein generating the saliency map comprises:  15applying a pixel-wise saliency refinement model to the ranking map, the pixel-wise saliency refinement model comprising one of a fully-connected conditional random field or an image matting model; and generating the saliency map based on a result of applying the pixel-wise saliency refinement model to the ranking map.
Claims 28 is objected to as they depend off of claim 27.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US PG PUB 20170372162 A1) discloses estimating saliency maps and ranking graph nodes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D SHIN/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667